                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:17-CR-00145-RJC-DCK
 USA                                       )
                                           )
    v.                                     )              ORDER
                                           )
 ESTEFANO GERARDO LOPEZ                    )
                                           )

         THIS MATTER is before the Court upon motion of the defendant pro se to

reopen his case, pursuant to Rule 60(b) of the Federal Rules of Civil Procedure.

(Doc. No. 37).

         The defendant claims that his case was closed prematurely and that his

conviction, sentence, and imprisonment are “repugnant” to several of the

Amendments to the Constitution. (Id. at 1). However, Rule 60(b) does not provide a

way to challenge judgment in a criminal case. United States v. Jones, 730 F. App’x

172 (4th Cir. 2018). Such a claim might be appropriately raised pursuant to 28

U.S.C. § 2255.

         IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No. 37),

is DISMISSED without prejudice. The Clerk of Court is directed to send the

defendant a copy of the Pro Se Prisoner 2255 Motion to Vacate Form at the place of

his incarceration.

 Signed: August 6, 2020




         Case 3:17-cr-00145-RJC-DCK Document 38 Filed 08/06/20 Page 1 of 1
